Citation Nr: 0011543	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  98-19 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel 


INTRODUCTION

The veteran had active military service from November 1972 to 
July 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


REMAND

The appellant contends that her psychiatric problems began in 
service when she was sexually molested by corpsmen during a 
period of hospitalization for appendicitis.  She alleges that 
she received psychiatric treatment in service and that she 
sought psychiatric treatment shortly after service at the VA 
Medical Centers in Des Moines, Iowa and Minneapolis, 
Minnesota.

The record reflects that the VA Medical Center in Minneapolis 
informed the RO in October 1992 that it had no records 
pertaining to treatment of the veteran.  

The claims folder does contain notice of the veteran's 
admission to the VA Medical Center in Des Moines, Iowa in 
November 1975, but no summary or other record pertaining to 
this period of hospitalization is of record and there is no 
indication in the record that the RO has attempted to obtain 
records pertaining to this hospitalization.    

In light of these circumstances, the Board has concluded that 
further development of the record is in order.  Accordingly, 
the case is REMANDED for the following actions:

1.  The appellant should be 
requested to identify all federal 
medical facilities, to include VA 
and Air Force medical facilities, 
where she has been treated or 
evaluated for any psychiatric 
disorder since her discharge from 
service.  She should also be 
requested to provide the approximate 
dates of treatment for each of the 
identified facilities.

2.  Following receipt of the above 
information from the veteran, the RO 
should ensure that all available 
records pertaining to psychiatric 
treatment or evaluation of the 
veteran at the identified facilities 
are obtained if they are not already 
of record.  In any event, the RO 
should specifically request records 
pertaining to the veteran's 
hospitalization at the VA Medical 
Center in Des Moines, Iowa in 
November 1975.

3.  The RO should also request the 
veteran to submit any outstanding 
private medical records which she 
believes could be supportive of her 
claim and to submit a statement from 
a health care professional 
supporting her contention that her 
current psychiatric disability began 
in service or is etiologically 
related to service.   

4.  Then, the RO should undertake 
any other indicated development and 
readjudicate the issue on appeal.  
If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, a supplemental 
statement of the case should be 
issued to the appellant and her 
representative and they should be 
afforded an appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until she is otherwise 
notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




